Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior art does not disclose a method or assembly for removing a foreign object from a food piece by cutting around the detected location of the foreign object and subsequently operating the cutting tool to engage and eject the foreign object while the object is over a gap in the conveyor, and the food piece bridges the gap.  
Mikkelsen (U.S. Patent 9,919,445) is the closest prior art.  Mikkelsen discloses detecting a foreign object from a food piece and allowing the food piece to fall through the conveyor.  Mikkelsen could be stated to allow subsequent cutting by first cutting around the front of the foreign object and then cutting behind the foreign object in a secondary cutting operation that engages and removes the foreign object.  However, the food piece would need to be moved along the conveyor to provide for the second cutting operation. As shown in Fig. 2c of Mikkelsen the gap increases due to the movement of the front conveyor away from the back conveyor to allow the foreign piece to fall away from the conveyor(s). Thus Mikkelsen does not disclose that the food piece bridges the gap in the conveyor during the cutting and removal of the foreign object.   Any modification of Mikkelsen to allow for both an ejection of the foreign object which the food piece bridges the gap in the conveyor would be based on hindsight reasoning as the prior art does not teach this combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAURA M LEE/Primary Examiner, Art Unit 3724